Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy L. Thornton, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition and has moved for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Thornton’s motion for appointment of counsel and affirm for the reasons stated by the district court. See Thornton v. United States, No. 5:10-hc-02023-D (E.D.N.C. Jan. 6, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.